 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IQBAL S. RANDHAWA,                               No. 2:18-cv-02244-JAM-AC
12                      Plaintiff,
13           v.                                        ORDER
14    BANK OF NEW YORK MELLON,
15                      Defendant.
16

17          Plaintiff has filed a First Amended Complaint. ECF No. 21. Under the Federal Rules of

18   Civil Procedure, a party may amend a pleading within 21 days of serving it, or within 21 days of a

19   responsive pleading being filed, such as a motion to dismiss under Fed. R. Civ. P. 12(b)(6). Fed.

20   R. Civ. P. 15. To amend at any other time, a party must have permission from the court. Id.

21   Plaintiff’s proposed First Amended Complaint was filed more than 21 days after it was served

22   and more than 21 days after defendant filed its November 30, 2018 motion to dismiss. ECF No.

23   16. Because the First Amended Complaint (ECF No. 21) is improperly filed, it is STRICKEN

24   and will not be considered.

25          Plaintiff’s opposition to defendant’s motion to dismiss was due on February 20, 2019.

26   ECF No. 19. Plaintiff’s improperly filed First Amended Complaint cannot serve as an opposition

27   to defendant’s motion. To allow plaintiff one final opportunity to respond, the hearing date

28   currently set for March 6, 2019 will be RESET to March 20, 2019 at 10:00 AM in Courtroom
                                                      1
 1   26(AC). Plaintiff’s opposition or statement of non-opposition is due no later than March 6, 2019,
 2   and failure to file an opposition will be construed as a statement of non-opposition. No further
 3   extensions of time will be granted.
 4          IT IS SO ORDERED.
 5   DATED: February 25, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
